The appellant, Robert Curry, on March 28, 1940, was informed against by, the County Solicitor of Duval County, Florida, for murder in the second degree for the unlawful killing of Ralph Parker on the 3rd of February, 1940, in Duval County. He was duly arraigned and entered a plea of not guilty; was placed upon trial and on the 10th day of July, 1940, was by a jury convicted of the crime of manslaughter and sentenced to serve a period of four years at hard labor in the state prison. From said judgment an appeal was taken and perfected to this Court.
It is here contended that the testimony was insufficeint to sustain the verdict. The motion for a new trial sets out a number of grounds for setting aside the verdict, but these grounds are based largely upon the insufficiency of the evidence.
The testimony disclosed that the appellant and deceased met in a bar room near the corner of Jefferson and Ashley Streets in the City of Jacksonville around 10:30 or 11:00 o'clock A. M. February 3, 1940. The parties were drinking and a fight occurred. There is some evidence to show that the deceased was the aggressor in the personal difficulty, when the appellant drew a knife, stabbed the deceased in the *Page 562 
breast and the blade of the knife penetrated the heart of the deceased. The defendant was arrested in his home and delivered the knife to the arresting officer and the same was properly identified and offered in evidence as the State's Exhibit No. 1. The appellant did not give the court and jury his version of the details of the fight with the deceased.
We have carefully read the record, examined the briefs, and hold that the case was properly submitted to the jury. There was no error in overruling and denying the motion of appellant for a directed verdict. We fail to find error in the record and accordingly the judgment appealed from is hereby affirmed.
BROWN, C. J., TERRELL, and THOMAS, J. J., concur.